

114 HR 5996 IH: Halt Arms and Promote Peace in South Sudan Act
U.S. House of Representatives
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5996IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2016Mr. Rooney of Florida (for himself, Mr. Smith of New Jersey, Mr. Capuano, and Mr. Engel) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide United States support for the full implementation of the Agreement on the Resolution of
			 the Conflict in the Republic of South Sudan, and for other purposes.
	
 1.Short titleThis Act may be cited as the Halt Arms and Promote Peace in South Sudan Act. 2.FindingsCongress finds the following:
 (1)The Comprehensive Peace Agreement signed on January 9, 2005, provided the framework for a referendum to determine the status of southern Sudan in 2011, in which approximately 99 percent of voters chose independence from Sudan.
 (2)Since the onset of the civil war in the Republic of South Sudan, in December 2013, more than 50,000 South Sudanese citizens have been killed and 1,800,000 have been internally displaced, including roughly 200,000 who have sought refuge at civilian protection sites established by the United Nations Mission in the Republic of South Sudan (UNMISS). More than 920,000 refugees from South Sudan have fled to neighboring countries to seek asylum.
 (3)Throughout the course of the civil war, both government and opposition forces have been implicated in the recruitment of more than 16,000 child soldiers, and have been found culpable in other egregious human rights violations, including ethnically targeted rape and killing.
 (4)According to recent figures from the United Nations and from the Famine Early Warning Systems Network led by the United States Agency for International Development, 4,800,000 people in South Sudan are experiencing crisis-level food insecurity, and a quarter of a million children are facing severe malnutrition. Emergency acute food insecurity is widespread in parts of the Greater Upper Nile and Greater Bahr el Ghazal regions of South Sudan, while some households in Northern Bahr el Ghazal are on the brink of famine.
 (5)Since December 2013, 59 aid workers have been killed in South Sudan. Despite the Agreement on the Resolution of the Conflict in the Republic of South Sudan signed on August 17, 2015, which came into effect on August 26, 2015, violent clashes employing tanks, helicopter gunships, and heavy weaponry have continued throughout the country that routinely and indiscriminately affect civilian neighborhoods and United Nations compounds.
 (6)In February 2016, forces from the Sudan People’s Liberation Army (SPLA) attacked a civilian protection site established by UNMISS in Malakal, killing up to 65 people, injuring over 100, and displacing roughly 30,000. The forces also burned down 3,700 shelters across one-third of the site. A report by the United Nations Headquarters Board of Inquiry later found that UNMISS failed to prepare for or mitigate the attack and failed at all levels to manage the crisis effectively.
 (7)In July 2016, violence initiated by SPLA forces and forces from the Sudan People’s Liberation Army-In-Opposition (SPLA–IO) in Juba involved an attack in which SPLA forces fired over 50 rounds at an armored United States embassy vehicle, an attack on the Terrain compound in which SPLA soldiers sexually assaulted, beat, and raped aid workers, reportedly targeting Americans, and other attacks on United Nations compounds and UNMISS civilan protection sites. The violence resulted in the deaths of 300 people, including two United Nations peacekeepers and two employees of Doctors Without Borders.
 3.Sense of CongressIt is the sense of Congress that— (1)the international community should continue to support civilians, particularly women and children, who have been adversely affected by the civil war in South Sudan and should promote peace and reconciliation dialogues within local civil society;
 (2)it is imperative that African countries and institutions, including the Intergovernmental Authority on Development, the Peace and Security Council of the African Union, and the African Union Commission, are united and firm in enforcing the terms of the Agreement on the Resolution of the Conflict in the Republic of South Sudan (Peace Agreement) signed on August 17, 2015, which came into effect on August 26, 2015;
 (3)the United Nations Security Council should hold the Government of South Sudan accountable for— (A)obstructing or constraining the operations of the United Nations Mission in the Republic of South Sudan (UNMISS), including by restricting the transportation of wounded United Nations peacekeepers;
 (B)committing other repeated violations of the status of forces agreement with the United Nations signed on August 8, 2011; and
 (C)inhibiting the free movement of members of the Ceasefire and Transitional Security Arrangements Monitoring Mechanism established by the Peace Agreement, who are tasked with monitoring and reporting violations of the Peace Agreement and verifying the demilitarization of Juba;
 (4)the Government of South Sudan should— (A)implement a permanent ceasefire as called for in the Peace Agreement;
 (B)comply with its obligations under the status of forces agreement with the United Nations; (C)bear the primary responsibility as a sovereign state to protect its citizens from gross human rights abuses and forced displacement perpetrated by the warring parties, including the Sudan People’s Liberation Army (SPLA) and the Sudan People’s Liberation Army-In-Opposition (SPLA–IO);
 (D)cooperate and support the work of the Joint Monitoring and Evaluation Commission established by the Peace Agreement;
 (E)establish the Commission for Truth, Reconciliation, and Healing, the Hybrid Court for South Sudan, and the Compensation and Reparation Authority, as called for in the Peace Agreement; and
 (F)adhere to the Communique of the 55th Extra-Ordinary Session of the IGAD Council of Ministers, issued by the Intergovernmental Authority on Development, which urges the parties, in the absence of an agreement on the creation of new states, to suspend further action on implementing the operationalization of new states until an inclusive, participatory National Boundary Commission … reviews proposed states and their boundaries;
 (5)any person who committed gross violations of human rights, war crimes, or crimes against humanity in the course of the hostilities, as documented in reports from credible domestic or international bodies, should be held accountable in transparent legal proceedings and should not be able to hold office or positions in the Government of South Sudan or as part of any power sharing agreement;
 (6)given the culpability of the SPLA and the SPLA–IO in the July 2016 attacks in Juba, during which both parties used a variety of weapons (including battle tanks and helicopter gunships equipped with unguided rockets used by SPLA forces) in densely populated areas and in close proximity to United Nations compounds and civilian protection sites, the current transitional security arrangements should be reevaluated and revised to prioritize the demilitarization of Juba and to mitigate the risk of any future harm to civilians by security forces;
 (7)the failure to impose an international arms embargo on South Sudan has resulted in the continued acquisition of arms and military equipment by both parties and the proliferation of weapons throughout the country, and in order to create conditions for the successful implementation of the Peace Agreement and to prevent further violence and human suffering, the United States should lead the international community, particularly allies such as Australia and the European Union, in immediately implementing an arms embargo to prevent the supply, sale, or transfer to any party to hostilities in South Sudan of arms, weapons, or related material (including non-lethal equipment intended, or altered by a third party, for military use);
 (8)pursuant to United Nations Security Council Resolution 2206 (2015) and Executive Order 13664 (50 U.S.C. 1701 note), the United States should immediately impose targeted economic sanctions, travel limitations, and asset freezes on senior officials of the Government of South Sudan and officials throughout the chain of command, who have—
 (A)neglected to abide by the terms of the Peace Agreement; (B)violated the ceasefire;
 (C)threatened the peace, security or stability of South Sudan; or (D)failed to cause forces under their direct or indirect control to cease military operations, acts of violence, human rights violations or abuses, or violations of international humanitarian law;
 (9)given the investment of United States resources in the success of South Sudan, including more than $1,700,000,000 in humanitarian assistance since December 2013, it is incumbent on the United States to take all necessary actions to help prevent further violence and restore a lasting political and social order in South Sudan; and
 (10)the United States should complement the work of the United Nations High Commissioner for Refugees, the United Nations Office for the Coordination of Humanitarian Affairs, UNMISS, and other relevant international partners, to provide for the protection of civilians and assist displaced persons to return home and to provide information to communities in order for such displaced persons to make informed, safe, and voluntary decisions regarding their return.
			4.Export license requirements and coordinated sanctions
			(a)Export of defense items and dual-Use goods and technologies
 (1)Dual-use goodsA validated license shall be required for the export to South Sudan of any goods or technology described in section 6(j)(1)(B) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)(1)(B)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
 (2)Defense itemsNo license may be issued for the export to South Sudan of any item on the United States Munitions List (maintained pursuant to part 121 of title 22, Code of Federal Regulations).
 (b)Implementation of coordinated sanctions by european unionThe Secretary of State, in coordination with the Secretary of the Treasury, should seek to engage with the relevant representatives of the European Union, the African Union, and any other relevant institution to achieve a coordinated imposition of asset blocking and travel ban sanctions on persons identified by the President pursuant to section 6(a)(1).
 (c)Implementation of sanctions at the united nationsThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States to seek—
 (1)the robust imposition of targeted sanctions with respect to all parties to hostilities in South Sudan, in accordance with United Nations Security Council Resolution 2206 (2015); and
 (2)an arms embargo against the Government of South Sudan and all other parties to hostilities in South Sudan, including against persons knowingly facilitating or financing the supply, sale, or transfer to any party to hostilities in South Sudan of arms, weapons, or related material (including non-lethal equipment intended, or altered by a third party, for military use).
				5.Conditions for support for the recovery and reconstruction of south sudan
 (a)United states programs To support reconstructionNot later than 60 days after the date on which the Secretary of State submits a determination under subsection (c)(2), the Secretary shall— (1)develop a strategy, in coordination with the Administrator of the United States Agency for International Development, to strengthen food security and food stock resilience in South Sudan by—
 (A)addressing the immediate needs of the most vulnerable food-insecure communities suffering from the civil war, as identified by the Famine Early Warning Systems Network;
 (B)developing the long-term capacity of the agricultural and livestock sectors in South Sudan; and (C)supporting livelihoods based on sustainable agriculture for the people of South Sudan;
 (2)assess the suitability, in consultation with the Administrator, of the participation of South Sudan in the Feed the Future initiative developed pursuant to the Global Food Security Act of 2016 (22 U.S.C. 9301 et. seq.);
 (3)facilitate the participation of South Sudan in the Power Africa program, as authorized by the Electrify Africa Act of 2015 (22 U.S.C. 2293 note), with a special emphasis on participation in activities that are also part of the Beyond the Grid initiative; and
 (4)facilitate the participation of South Sudan in the Trade Africa program announced by the President in 2013, with a special emphasis on promoting micro-enterprise development, infrastructure, and support of private enterprise, in order to expand trade and investment in South Sudan, promote regional integration, and foster the trade competitiveness of South Sudan.
 (b)Programs and activities of international financial institutionsNot later than 30 days after the date on which the Secretary of State submits a determination under subsection (c)(2), the Secretary of the Treasury shall instruct the United States Executive Directors at the International Bank for Reconstruction and Development and the African Development Bank to use the voice, vote, and influence of the United States at the respective institution to support programs, activities, and technical assistance for the development and recovery of South Sudan or to build the capacity of financial or economic institutions in South Sudan.
			(c)Determination with respect to uninterrupted ceasefire
 (1)In generalThe Secretary shall monitor and assess the situation in South Sudan until the Secretary determines that both of the following conditions have been satisfied:
 (A)There has been an uninterrupted ceasefire in South Sudan for at least 180 days. (B)The Government of South Sudan has made significant progress in implementing the Peace Agreement and has ensured that individuals who violated international human rights law or international humanitarian law during the civil war were held accountable for such violations.
 (2)DeterminationThe Secretary shall submit the determination under paragraph (1) to the appropriate congressional committees. 6.Reporting requirements (a)Report on imposition of sanctionsNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter until the date of termination described in subsection (f), the President shall submit to the appropriate congressional committees a report that includes—
 (1)a list of each person the President determines has— (A)undermined the implementation of the Peace Agreement through any involvement in violating the provisions of an ongoing ceasefire in South Sudan; or
 (B)knowingly facilitated or financed the supply, sale, or transfer to any party to hostilities in South Sudan of arms, weapons, or related material (including non-lethal equipment intended, or altered by a third party, for military use);
 (2)a determination whether the actions of each such person meets the requirements to impose sanctions under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) in accordance with Executive Order 13664 (50 U.S.C. 1701 note), and an explanation of the specific reasons for such determination; and
 (3)a description of any sanctions imposed on each such person or an explanation of the specific reasons for the determination not to impose sanctions on one or more such persons.
 (b)Report on activities and finances of persons supplying arms to south sudanNot later than 180 days after the date of the enactment of this Act, and annually thereafter until the date of termination described in subsection (f), the President shall submit to the appropriate congressional committees a report that—
 (1)identifies and describes the actions or involvement of any person who facilitated or financed the supply, sale, or transfer to any party to hostilities in South Sudan of arms, weapons, or related material (including non-lethal equipment intended, or altered by a third party, for military use), if any such items were subsequently used to—
 (A)direct, carry out, or order acts that violate international human rights law or international humanitarian law;
 (B)direct, carry out, or order the use or recruitment of children by armed groups or armed forces in the context of the civil war in South Sudan;
 (C)direct, carry out, or order significant acts of corruption; or (D)direct, carry out, or order attacks on humanitarian workers, raids on humanitarian facilities, or the obstruction of the delivery of humanitarian assistance; and
 (2)identifies any South Sudanese financial institution or other financial institution in which any person whose action or involvement is described in paragraph (1) holds significant assets and assesses of the value of such assets.
 (c)Report on progress towards peace in south sudanNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter until the date of termination described in subsection (f), the Secretary of State shall submit to the appropriate congressional committees a report that includes—
 (1)a description of the progress made by the Government of South Sudan in establishing the institutions described in section section 3(4)(E) and the progress made by such institutions in holding individuals accountable for committing atrocities, human rights violations, or crimes against humanity during the civil war in South Sudan;
 (2)an assessment of degree to which the Government of South Sudan has— (A)complied with the recommendations provided in the Communique described in section section 3(4)(F);
 (B)supported the work of the Ceasefire and Transitional Security Arrangements Monitoring Mechanism and the Joint Monitoring and Evaluation Commission established by the Peace Agreement to demilitarize Juba; and
 (C)implemented any changes to the transitional security arrangements in accordance with section section 3(6); and (3)a description of the progress made by the Government of South Sudan in amalgamating security forces.
 (d)Report on collection and publication of data related to the civil warNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report, incorporating information from the United Nations, the African Union, and other credible international bodies, documenting the atrocities committed during the civil war in South Sudan and including—
 (1)an assessment of the incidence and causes of severe food insecurity in South Sudan; (2)an assessment of the number of ceasefire violations and attacks against civilians;
 (3)the total number of deaths incurred since the onset of the civil war; (4)the number of victims of sexual violence committed by any party to hostilities; and
 (5)the number of documented violations of international humanitarian and human rights law. (e)Classified annex for reportsEach report required under this subsection shall be submitted in unclassified form and may include a classified annex.
 (f)Date of terminationThe date of termination described in this subsection is the date on which the Secretary of State submits the determination under section 5(c)(2).
 (g)Assessment of money laundering concernsNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of State and the Attorney General, shall determine whether South Sudan is a jurisdiction of primary money laundering concern in accordance with section 5318A(c) of title 31, United States Code, and submit the determination to the appropriate congressional committees.
 (h)DefinitionsIn this subsection: (1)Financial institutionThe term financial institution includes depository institutions, banks, savings banks, money service businesses, trust companies, securities brokers and dealers, commodities exchanges, clearing corporations, investment companies, and employee benefit plans, and any holding company, affiliate, or subsidiary of any such entity.
 (2)South sudanese financial institutionThe term South Sudanese financial institution means any financial institution that— (A)is located in South Sudan;
 (B)is owned or controlled by the Government of South Sudan; (C)is organized under the laws of South Sudan or any jurisdiction within South Sudan (including a foreign branch of such an institution); or
 (D)is owned or controlled by a financial institution meeting the requirements described in subparagraph (A), (B), or (C).
 7.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (2)Government of south sudanThe term Government of South Sudan includes the Transitional Government of National Unity, the Government in Juba, South Sudan as of the date of the enactment of this Act, and any successor government that is formed on or after the date of the enactment of this Act that is recognized by the United States as the Government of the Republic of South Sudan.
 (3)Peace agreementThe term Peace Agreement means the Agreement on the Resolution of the Conflict in the Republic of South Sudan signed on August 17, 2015, which came into effect on August 26, 2015.
			